Filed 6/24/22 Cash v. Federizo CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 CONSTANCE JONES CASH,                                          B306935

           Plaintiff and Appellant,                             (Los Angeles County
                                                                Super. Ct. No. BP154602)
           v.

 AILEEN FEDERIZO, as Trustee,
 etc.,

           Defendant and Respondent.



      APPEAL from an order of the Superior Court of
Los Angeles County, Michael C. Small, Judge. Affirmed.
      Constance Jones Cash, in pro. per., for Plaintiff and
Appellant.
      Law Offices of Eric R. Yamamoto, Eric R. Yamamoto; Law
Offices of Andrea Lynn Rice and Andrea Lynn Rice for Defendant
and Respondent.
                      ——————————
      Constance Jones Cash, Lara Bass, and Cornell Jones were
beneficiaries of their mother Cleo Jones’s trust, The Cleo Jones
Family Trust, Dated May 8, 2012.1 Cash appeals in propria
persona from the probate court’s order approving a final account,
trustee and attorney fees, and distribution of the remaining trust
estate to Cash, Bass, and Cornell. We affirm the order.
                         BACKGROUND
      We only recite those facts necessary to resolve the issues on
appeal, doing so in the light most favorable to the probate court’s
order. (Estate of Young (2008) 160 Cal.App.4th 62, 76.)
      Cleo created the trust and transferred her principal
residence, miscellaneous real and personal property to it. She
named herself as trustee, however, in the event she became
incapacitated, Cash and Cornell were to become successor
trustees, or, alternatively, Cash and Bass.
      After Cleo became incapacitated, Bass was appointed
conservator, and petitioned the probate court for an order
appointing herself as successor trustee, or, alternatively, her and
Cornell as successor cotrustees. In March 2015, the probate court
granted Bass’s petition and appointed her and Cornell as
successor cotrustees.2 The probate court granted the petition
over Cash’s objections. It found that Cash was unable to work
with either sibling as a successor cotrustee negatively impacting
her ability to administer the trust for Cleo’s benefit. Bass and
Cornell acted in that capacity until December 2016 when the

      1 For the sake of clarity, and meaning no disrespect, we
refer to Cleo Jones and Cornell Jones by their first names.
      2 Cash   appealed that decision but abandoned her appeal.




                                 2
probate court appointed Federizo in response to Bass and
Cornell’s request for a professional fiduciary to act as successor
trustee.
       In September 2017, the probate court approved Bass and
Cornell’s first and final account and report upon resignation of
successor cotrustees and petition for settlement thereof; petition
to discharge cotrustees; and petition for approval of cotrustee’s
fees and petition for approval of attorney fees. In November
2017, Federizo filed a report of sale and petition for order
confirming sale of Cleo’s real property, which the probate court
confirmed in December 2017. In July 2019, Federizo filed a first
and final account of successor trustee; petition for fees for
successor trustee and attorney for successor trustee; and petition
to withhold a reserve, for final distribution, for discharge, and to
exonerate bond. Cash filed objections to Federizo’s final
accounting and petition.
       In January 2020, the probate court held a hearing and
issued a minute order granting and approving Federizo’s first
and final account. It approved her fees and attorney fees,
approved a reserve, discharged Federizo as successor trustee, and
exonerated the trustee’s bond upon the filing of receipts of
distribution of the remaining trust estate to Bass, Cornell, and
Cash.
      Cash appealed.3




      3 Cash’snotice of appeal identifies the probate court’s
January 23, 2020 minute order as the order from which she
appeals. The formal order was entered on February 26, 2020.




                                 3
                         DISCUSSION
       We lack jurisdiction to consider Cash’s arguments that are
directed solely to final orders that were final long before the
January 2020 minute order that she identified in her notice of
appeal.
       While a notice of appeal must be liberally construed, our
jurisdiction is limited to the notice of appeal and the judgment or
order appealed from. (Morton v. Wagner (2007) 156 Cal.App.4th
963, 967.) We have no jurisdiction over an order not mentioned
in the notice of appeal. (In re J.F. (2019) 39 Cal.App.5th 70, 75.)
       Cash appears to challenge the 2014 appointment of Bass as
conservator of Cleo and her estate, the March 2015 order
appointing Bass and Cornell as successor cotrustees, the
December 2016 order appointing Federizo as successor trustee,
the September 2017 order approving Bass and Cornell’s first and
final account, and the December 2017 order confirming the sale of
Cleo’s real property. Those orders have long since been final.
(Cal. Rules of Court, rule 8.406.) Because Cash’s arguments
focus only on orders that fall outside the scope of the January
2020 minute order, we lack jurisdiction to consider them. (Ellis
v. Ellis (2015) 235 Cal.App.4th 837, 846.)
       Cash does not otherwise make any substantive challenges
to the probate court’s January 2020 minute order and has
therefore forfeited any argument she might have made with
respect to that order.4 (See Bianco v. California Highway Patrol
(1994) 24 Cal.App.4th 1113, 1125.)

      4 Federizorequested judicial notice of several documents
and orders from the related conservatorship case. We deny the
request as unnecessary to the disposition of this appeal.




                                4
                        DISPOSITION
     The order is affirmed. Aileen Federizo is awarded her costs
on appeal.
     NOT TO BE PUBLISHED.



                                    KIM, J.*

We concur:



             EDMON, P. J.



             EGERTON, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                5